                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  JOHN S. VANDERBOL III, and                       §
  ERICA QUINN,                                     §
                                                   §
          Plaintiffs,                              §
                                                   § Civil Action No.: 4:19-cv-119-SDJ-KPJ
  v.                                               §
                                                   §
  STATE FARM MUTUAL AUTO INS.                      §
  CO.,
                                                   §
  et al.,                                          §
                                                   §
          Defendants.


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 13, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #118) that State Farm Mutual Automobile Insurance Company, State Farm Fire and Casualty

Company, Michael Tipsord, Jon Charles Farney, Randall Houston Harbert, Paul Joseph Smith, and

Stephen Michael Wey’s (collectively, “Defendants”) Motion to Strike Plaintiffs’ Rule 12.1 Civil

RICO Statement and Brief in Support (Dkt. #109) be granted.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, Defendants’ Motion to Strike Plaintiffs’ Rule 12.1 Civil RICO Statement and

Brief in Support (Dkt. #109) is hereby GRANTED.
       IT IS THEREFORE ORDERED that Plaintiffs’ Rule 12.1 Civil RICO Case Statement

(Dkt. #102) shall be stricken from the record in its entirety.

           So ORDERED and SIGNED this 31st day of January, 2020.




                                                                 ____________________________________
                                                                 SEAN D. JORDAN
                                                                 UNITED STATES DISTRICT JUDGE




                                                  2
